United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                     UNITED STATES COURT OF APPEALS
                                                                   April 24, 2007
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk


                                06-51024
                            Summary Calendar



      DANIEL ABRAHAM LORENZ,

                                           Plaintiff-Appellant,

                                   v.

      WAL-MART STORES, INC.,

                                           Defendant-Appellee.



          Appeal from the United States District Court for the
                 Western District of Texas, San Antonio
                             No. 5:05-CV-319




Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Daniel Abraham Lorenz (Appellant) appeals

the   district    court’s   judgment    stemming   from   an    employment

discrimination suit.     We AFFIRM.

      In March 2003, Appellant was hired as a cashier by Wal-Mart

Stores, Inc.      After working for several months, Appellant began

wearing a priest’s shirt and collar.       In addition to the priestly

      *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
attire, he sometimes would arrive at work wearing a beret and a

court   jester   or   joker’s   hat.       In   December   2003,   Appellant

transferred to a position of an overnight stocker.           He then began

wearing a Muslim headdress or “kaffiyeh” to work.           Also, he wore a

chain around his waist with multiple crosses, a necklace with a

crucifix, and various symbols attached to his person, including

anarchy and peace symbols.

     After receiving customer complaints regarding Appellant’s

attire, Manager Steven Shadrock met with Appellant.                 Shadrock

informed Appellant his attire did not comply with Wal-Mart’s dress

code policy.     Shadrock informed Appellant that he could wear the

kaffiyeh but not the priestly attire to work. Nonetheless, despite

repeated warnings and disciplinary action, Appellant continued to

wear the priestly attire to work.               Ultimately, Appellant was

terminated for his failure to comply with the dress code.

     Proceeding pro se, Appellant filed the instant lawsuit against

Wal-Mart, alleging employment discrimination in violation of Title

VII, infliction of emotional distress, libel and slander. Appellee

filed a motion to dismiss under Federal Rule of Civil Procedure

12(b). The magistrate judge issued a memorandum and recommendation

to: (1) grant the motion to dismiss with respect to the Title VII

claim for religious harassment, claims for libel and slander, and

intentional infliction of emotional distress; and (2) deny the

motion to dismiss the claim for failure to provide religious



                                       2
accommodation.   Over Appellant’s objections, the district court

entered an order accepting the magistrate judge’s recommendation.

     Appellee also filed a motion for summary judgment, and the

magistrate judge, after careful consideration, recommended that the

motion be granted as to the remaining failure-to-accommodate and

discrimination claims.      Over the Appellant’s objections, the

district court accepted the recommendation and granted summary

judgment.   Appellant moved for reconsideration, and the district

court denied the motion.   Appellant appeals pro se.

     Our de novo review of the Rule 12(b) and summary judgment

dismissals convinces us that the court below correctly issued the

orders and granted judgment. In this regard, we affirm essentially

for the reasons set forth in the magistrate judge’s orders dated

March 1, 2006 and May 24, 2006.       Additionally, Appellant has not

shown that the district court abused its discretion in denying his

motion to reconsider or in excluding the belatedly submitted

declaration.

     AFFIRMED.




                                  3